Case 1:88-cv-01886-FAM Document 2469 Entered on FLSD Docket 12/31/2018 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division
                                 Case No. 88:1886-CIV-MORENO

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   SOUTH FLORIDA WATER
   MANAGEMENT DISTRICT, et al.,

          Defendants.


            UNITED STATES’ MOTION FOR A STAY OF PENDING DEADLINES
                     IN LIGHT OF LAPSE OF APPROPRIATIONS

          The United States of America hereby moves for a stay of all pending deadlines in the

   above-captioned case.

          1.      At the end of the day on December 21, 2018, the appropriations act that had been

   funding the Department of Justice expired and appropriations to the Department lapsed. The

   same is true for several other Executive agencies, including the Department of the Interior,

   whose interests are represented by the Department of Justice in this matter. The Department

   does not know when funding will be restored by Congress.

          2.      Absent an appropriation, Department of Justice attorneys and employees of the

   Department of the Interior are prohibited from working, even on a voluntary basis, except in very

   limited circumstances, including “emergencies involving the safety of human life or the

   protection of property.” 31 U.S.C. § 1342.

          3.      Undersigned counsel for the Department of Justice therefore requests a stay of all

   pending deadlines in this case until Congress has restored appropriations to the Department.

                                                  -1-
Case 1:88-cv-01886-FAM Document 2469 Entered on FLSD Docket 12/31/2018 Page 2 of 3



   Those deadlines include the January 4 deadline for replies in support of the United States’

   Motion for a Continuance [D.E. 2467], and the January 16 deadline to respond to the District’s

   Motion to Vacate [D.E. 2459].

          4.      If this motion for a stay is granted, undersigned counsel will notify the Court as

   soon as Congress has appropriated funds for the Departments. The United States requests that, at

   that point, all current deadlines for the parties be extended commensurate with the duration of the

   lapse in appropriations.

          5.      Pursuant to Local Rule 7.1(a)(3), the United States requested the positions of the

   parties on this request for a stay. DEP, the Miccosukee Tribe, Conservation Interests, and

   Audubon Society do not object to the requested stay. Western Palm Beach County Farm Bureau,

   Roth Farms, Inc., K.B.W. Farms do not object assuming that the stay applies to all parties. The

   District’s counsel was contacted but had not provided a position as of the time of filing. The

   United States attempted to contact counsel for U.S. Sugar, City of Belle Glade, and City of

   Clewiston, but was unable to make contact prior to this filing.

          Therefore, although we greatly regret any disruption caused to the Court and the other

   litigants, the United States hereby moves for a stay of the pending deadlines in this case until

   Department of Justice attorneys are permitted to resume their usual civil litigation functions.



                          Respectfully submitted on this 31st day of December, 2018

                                                 JEAN WILLIAMS
                                                 Deputy Assistant Attorney General
                                                 United States Department of Justice
                                                 Environment and Natural Resources Division

                                                 By: Judith E. Coleman
                                                 JUDITH E. COLEMAN
                                                 D.C. Bar No. 980382
                                                 S.D. Fla. Special Bar No. A5502292
                                                   -2-
Case 1:88-cv-01886-FAM Document 2469 Entered on FLSD Docket 12/31/2018 Page 3 of 3



                                      E-mail: judith.coleman@usdoj.gov
                                      Trial Attorney
                                      United States Department of Justice
                                      Environment and Natural Resources Division
                                      Natural Resources Section
                                      P.O. Box 7611, Ben Franklin Station
                                      Washington, D.C. 20044-7611
                                      Telephone: (202) 514-3553
                                      Facsimile: (202) 305-0206

                                      MARK A. BROWN
                                      Florida Bar No. 099504
                                      E-mail: mark.brown@usdoj.gov
                                      Senior Trial Attorney
                                      United States Department of Justice
                                      Environment and Natural Resources Division
                                      Wildlife & Marine Resources Section
                                      P.O. Box 7611, Ben Franklin Station
                                      Washington, D.C. 20044-7611
                                      Telephone: (202) 305-0204
                                      Facsimile: (202) 305-0275

                                      Attorneys for Plaintiff United States of America




                                       -3-
